Maeshall, J.
(dissenting). I dissent from the opinion of the court that the statutory liability of the owner of a dog *63for injuries by it to persons or property does not apply to mad dogs. Tbe statute abrogates tbe common-law rule and does not make any exception. It was competent to make tbe law cover all cases and, if its language is given full effect, it does so.
In my opinion, tbe court should not judicially amend tbe statute. Tbe better way is to take a law, wben constitutional' and plain, just as it is given and let tbe legislature bave tbe responsibility for tbe result. I tbinlc that is tbe logic of Legault v. Malacker, 156 Wis. 507, 145 N. W. 1081. It may be that, if a person, by bis own wrongful conduct, causes a ■dog to injure bim, be is not entitled to tbe protection of tbe ■statute; but tbat question is not before us.
If other jurisdictions, in dealing with statutes like ours, have minimized their effect by judicially reading out of them .an exception to fit such facts as we bave here, I am not inclined to follow them. Tbe experience of years has led me, more and more, to appreciate tbat tbe unambiguous words ■of tbe lawmaking power, within constitutional limitations, ■should be administered according to their plain, ordinary meaning.
As suggested by Chief Justice Graves in Elliott v. Herz, 29 Mich. 202, 204, tbe liability of dogs to go mad, in many states, was a common, if not tbe principal, moving cause of such legislation as ours, which rebuts tbe idea tbat tbe legislature here did not intend to include such cases. Woolf v. Chalker, 31 Conn. 121, 133; Blair v. Forehand, 100 Mass. 136.
Tbe history of restrictive dog laws and tbe reasoning found in tbe cases referred to, are quite convincing tbat tbe presumption to be indulged in should be rather in favor of a legislative purpose to protect against dangers from mad dogs than one not to include such dangers. As said by Chief Justice Geavbs, “The law” “is so distinct and positive, and its fundamental policy seems so evident, tbat” I cannot, “with*64out invading tbe province of tbe legislature, assume that- tbe condition of tbe dog takes tbe case wholly or partly out of tbe act. To do that would be to repeal tbe law in respect to tbe most dangerous description of dogs.”
Tbe idea that it should no more be presumed that a law, absolute in terms like tbe one in question, was intended to include insane dogs, than a law in such terms as to offenses by human beings was intended to include such, does not appeal to me. From time immemorial tbe latter have been held incapable of offending against tbe criminal law, while mad dogs have been regarded as proper subjects for summary destruction, with or without legislative authority, and tbe keeping of dogs, unless under such conditions as to prevent injuries therefrom, has been often prohibited and there have been instances of prohibition under all circumstances. Danger from mad dogs has been one of tbe most common subjects of legislative prevention. That being tbe greatest danger from such animals, as before indicated, it seems illogical to reason that, by general language, as in our statute, only tbe lesser dangers were intended, and to support it by tbe charity of tbe law in respect to insane human beings.
Tbe only judicial authority which can be found, so far as I am advised, contrary to tbe foregoing, is tbe opinion of two justices out of four in Elliott v. Herz, supra. Tbe dissenting opinion by Chief Justice Geaves seems much more logical. Tbe statute there was different from ours in that it provided for double damages. The court did not support its views by authority. They do not seem to have been approved in any subsequent case. The reasoning in Jenkinson v. Coggins, 123 Mich. 7, 81 N. W. 974, rather impresses me that if tbe question were presented anew, tbe doctrine of tbe Elliott Case would be overruled. It is cited in some late text-books with Van Etten v. Noyes, 128 App. Div. 406, 112 N. Y. Supp. 888, as bolding that there is no liability for tbe *65acts of a dog which suddenly turns mad; hut the latter case did not turn on a statutory regulation and so is not in point.
KeRwih and Eschweilee, JJ., concur in the above opinion by Justice Maeshall.